Order entered June 11, 2015




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-15-00473-CV

                               LYNDALL D. MCDANIEL, Appellant

                                                V.

                                 JESSY DALE SMITH, Appellee

                       On Appeal from the County Court at Law No. 1
                                    Hunt County, Texas
                            Trial Court Cause No. CC1300047

                                            ORDER
       By letter dated May 21, 2015, the Court questioned its jurisdiction over this appeal noting

that the clerk’s record included a motion advising the trial court that the March 17, 2015

summary judgment order that is the subject of this appeal does not dispose of all pending claims

and parties in the case. In response to the Court’s letter, appellant has moved to abate the appeal

pending a June 25, 2015 hearing in the trial court on appellant’s motion to dispose of or sever

the remaining claims in the case. We GRANT the motion and ABATE the appeal pending

further order of the Court.
       We ORDER appellant to file a status report on or before July 3, 2015. We caution

appellant that failure to timely file the required status report will result in reinstatement and

dismissal of the case.


                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE